Citation Nr: 0505112	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain, on appeal from the initial grant of 
service connection.

2.  Entitlement to a compensable evaluation for residuals of 
a left ankle sprain, on appeal from the initial grant of 
service connection.

3.  Entitlement to a compensable evaluation for right 
retropatellar pain syndrome, on appeal from the initial grant 
of service connection.

4.  Entitlement to a compensable evaluation for left 
retropatellar pain syndrome, on appeal from the initial grant 
of service connection.

5.  Entitlement to a compensable evaluation for residuals of 
a lumbosacral strain, on appeal from the initial grant of 
service connection.

6.  Entitlement to a compensable evaluation for residuals of 
a cervical strain, on appeal from the initial grant of 
service connection.

7.  Entitlement to a compensable evaluation for right elbow 
tendonitis, on appeal from the initial grant of service 
connection.

8.  Entitlement to a compensable evaluation for residuals of 
a right shoulder injury, on appeal from the initial grant of 
service connection.

9.  Entitlement to a compensable evaluation for chronic 
Hepatitis B, on appeal from the initial grant of service 
connection.

10.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to January 
2001.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the claim of entitlement to 
service connection for migraine headaches.  The RO granted 
entitlement to service connection for the remaining 
disabilities on appeal and assigned each a noncompensable 
evaluation.

In the veteran's May 2001 notice of disagreement, he 
indicated that his hepatitis disability causes depression.  
The issue of entitlement to service connection for depression 
as secondary to hepatitis B has not been adjudicated and is 
therefore referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.  

Medical examinations are necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  In August 2004, the veteran failed 
to report for VA examinations in conjunction with his 
increased rating claims.  In February 2005, the Board 
received a statement from the veteran in which he indicated 
he could not attend the examinations because he was employed 
overseas at the time of the scheduled examinations.  
Regarding the claim of service connection for migraines, the 
service medical records, including the retirement 
examination, show multiple complaints of headaches.  The RO 
should accordingly schedule the veteran for examination of 
all disabilities currently on appeal.  Prior to scheduling 
the examinations, the RO should ensure the veteran's 
availability.  In the statement from the veteran received at 
the Board in February 2005, he noted he was returning to his 
overseas employment on or about January 15, 2005.      

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for an appropriate 
VA examination for the purpose of determining 
whether he suffers from a chronic headache 
disability and the etiology of such 
disability.  The examiner should indicate in 
the report that the claims folder was 
reviewed.  The examiner should give a medical 
opinion, with full rationale, as to whether 
it is at least as likely as not that any 
current headache disability had its onset 
during active service or is related to any 
in-service disease or injury. 

2.  Schedule the veteran for appropriate 
VA examinations of his orthopedic 
disabilities.   The examiner should 
indicate in the report that the claims 
folder was reviewed.  Any tests, including 
x-rays if indicated, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

For each service-connected disability 
(residuals of a right ankle sprain, 
residuals of a left ankle sprain, right 
retropatellar pain syndrome, left 
retropatellar pain syndrome, residuals of 
a lumbosacral strain, residuals of a 
cervical strain, right elbow tendonitis, 
and residuals of a right shoulder injury), 
the examiner should conduct range of 
motion testing.  Whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the affected part is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

Ankles

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected ankle 
disabilities, including the extent and 
severity of those symptoms.  If ankylosis 
is present, the examiner should indicate 
so and document its extent in terms of 
plantar flexion and dorsiflexion.

Knees

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected knee 
disabilities, including the extent and 
severity of those symptoms.  The examiner 
should document the presence and severity 
of any recurrent lateral instability 
and/or subluxation.  

Spine

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected cervical 
and lumbar disabilities, including the 
extent and severity of those symptoms.  
The examiner should specifically 
document whether there is any ankylosis 
of the spine.  The examiner should also 
identify any orthopedic and neurological 
findings related to the service-connected 
spine disabilities and fully describe the 
extent and severity of those symptoms.  

Right elbow

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected right 
elbow disability, including the extent 
and severity of those symptoms.  Range of 
motion testing should include extension, 
flexion, and pronation. 

Right shoulder

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected right 
shoulder disability, including the extent 
and severity of those symptoms.  The 
examiner shoulder state (1) whether there 
is any malunion, nonunion, or dislocation 
of the clavicle or scapula, (2) malunion 
of the humerus with moderate or marked 
deformity, or (3) recurrent dislocation 
of the scapulohumeral joint, and if so, 
whether there are infrequent or frequent 
episodes.

3.  Schedule the veteran for an 
appropriate VA examination of his 
Hepatitis B to assess its severity.  The 
claims file must be made available to and 
reviewed by the examiner.

The examiner should determine whether the 
veteran's service-connected liver disease 
is symptomatic or asymptomatic.  All 
indicated tests and studies should be 
accomplished.  If the veteran has 
symptoms, the examiner should determine 
whether the veteran suffers from 
intermittent fatigue, malaise, anorexia, 
nausea, hepatomegaly, arthralgia, or 
right upper quadrant pain.  The duration 
and severity of such incapacitating 
episodes should be documented.  The 
veteran's weight should be recorded and 
compared with earlier annotations of 
weight in the record.  The examiner 
should also state whether the veteran has 
demonstrable liver damage with mild 
gastrointestinal disturbance.

4.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating at any period of 
time since his original claims.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also document its 
consideration of both the old and revised 
regulations for evaluating hepatitis.  See 
38 C.F.R. § 4.114, Diagnostic Code 7345 
(effective prior to and since July 2, 
2001).  If any of the decisions remains 
adverse to the veteran, furnish him and 
his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

